DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-38 are pending.  No claim amendments, deletions, or additions have been made.

Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 03 October 2022, is acknowledged.

Applicant’s election of a species in which the antigen recognized is CD123, the co-stimulatory domain is CD28, and the transmembrane domain is CD28 in the reply filed 03 October 2022 is also acknowledged.  


Claims 18-38 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 October 2022.

Claims 1-17 are under consideration.


Information Disclosure Statement
The information disclosure statements filed 13 July 2019, 21 August 2019, and 23 March 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Claim Objections
Claim 1 is objected to because of the following informality:  the claim includes internal periods (“a.” and “b.”).  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.  MPEP 608.01(m).  Appropriate correction is required.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “in which the activation step comprises contacting the cells with CD3, CD28 . . .” .  This language is ambiguous because it is unclear how contacting the cells with CD3, CD28, etc. results in activation.  For examination purposes, the claim will be interpreted as if reciting “contacting the cells with an antibody to CD3, CD28,” etc.
Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 10-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lock et al., Human Gene Ther 28(10):914-925 (2017) (“Lock”; PTO-892). 
The following rejection is set forth with respect to the generic invention.
Regarding claim 1, Lock teaches a clinically applicable, automated process for preparing chimeric antigen receptor (CAR) T cells that are useful for treating a hematological cancer.  E.g., Abstract, Figure 1, and page 922 “The produced gene-engineered T cells are effective in vivo”.  The process utilizes leukapheresis (i.e., apheresis) samples (page 915, left column, second full paragraph), including from a patient with the hematological cancer DLBCL (page 917-918, bridging paragraph and Table 1).  As illustrated in Figure 1, the sample was positively selected for CD4 and CD8 T cells, then the positively selected (i.e., the remainder) transduced with an anti-CD20 CAR via lentiviral transfection.  CD20 is an antigen expressed by or associated with multiple hematological cancers.  
The definition of “depletion” at [0041] of the Specification does not require an active step of negative selection based on expression of CD56, only that cells that express CD56 are depleted from an apheresis sample. Accordingly, a step of positively selecting T cell populations expressing CD4 and/or CD8 meets the requirement of “depleting cells that express CD56” because CD4 and CD8 T cells do not express CD56 and other cells are removed from the sample by the step of positively selecting the CD4 and/or CD8 T cells.  Lock therefore anticipates the method of claim 1. 
Regarding claim 4, Lock teaches activating the cells prior to transduction with the CAR.  E.g., Figure 1.  
Regarding claim 5, the activation step comprises contacting the cells with “TransAct ™ Nanomatrix” (Figure 1), which is product that contains both anti-CD3 and anti-CD28 antibodies.
Regarding claim 6, the transduced cells were cultured and expanded for 12 days.  Figure 1.
Regarding claims 10-13, the CAR comprised an anti-CD20 scFv, linked via a CD8 spacer and transmembrane domain to the 4-1BB and CD3z co-stimulatory and signaling domains.  Page 916, “Anti-CD20 CAR LV” paragraph.
Regarding claim 15, the culture process also resulted in the depletion of monocytes, which are CD14-expressing cells.  Page 918, 1st column, lines 10-11; page 920, 1st full paragraph.
Regarding claim 17, at least 50% of the cells in the remainder comprised PBMC’s since the majority of the cells were T cells, NK cells, or NKT cells.  Page 918, 1st column, lines 6-10.
Lock therefore anticipates the claimed invention.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US20140271582 to Forman et al. (“Forman;” PTO-892) in view of Lock et al., Human Gene Ther 28(10):914-925 (2017) (“Lock”; PTO-892), Allen et al., TRANSFUSION 57:1133-1141 (2017) (“Allen;” PTO-892), and US20190055299 to Thokala et al. (“Thokala”; PTO-892).
Forman 
Forman teaches CD123 specific chimeric antigen receptor (CAR)-expressing T cells (CD123CAR) and their use in treatment of acute myeloid leukemia (AML).  E.g. Abstract.  In paragraph [004], Forman teaches that CD123 is expressed in a variety of malignancies, including AML, blastic plasmacytoid dendritic cell neoplasm but is not typically expressed on normal hematopoietic stem cells, making CD123 an ideal immunotherapeutic target.  Forman shows that T cells obtained from patients with AML can be modified to express CD123CAR genes and are able to lyse autologous AML blasts in vivo.  E.g., [0009], [0108]-[0110], and [0132]-[0134].  According to Forman, CD123CAR provide a more potent alternative therapy for treating CD123-expressing malignancies such as AML that is needed in view of the failure of other CD123-targeting drugs.  E.g., [0004]-[0005].  (Relevant especially to claims 7 and 8.)
Forman teaches genetic modification of T cells from AML patient apheresis product stimulated with antibodies to CD3 and CD28 and then transduced with lentivirus containing the CD123CAR to express the CD123CAR in the patient T cells.  E.g., [0100], [0101], [0110].  (Relevant especially to claims 1, 3, and 4.) 
As shown in Figure 1, the CD123CAR comprised a scFv targeting CD123, a CD28 costimulatory region, and a CD3z signaling domain.  Figures 12 and 13 provide two specific CD123CAR constructs.  The “32716CAR(S228P+L235E+N297Q)” construct of SEQ ID NO: 11 shown in Figure 12 is identical to the CAR of instant SEQ ID NO: 2.  The “26292CAR(S228P+L235E+N297Q)” construct of SEQ ID NO: 12 shown in Figure 13 is identical to the CAR of instant SEQ ID NO: 1. In addition to ant-CD123 scFv’s those constructs also comprise a transmembrane domain of CD28. (Relevant especially to claims 9-14 and the elected species.)

Forman does not teach a method for preparing the CAR T cells useful for treating a hematological cancer should comprise depleting cells that express CD56 from an apheresis sample taken from a subject diagnosed with the hematological malignancy to obtain a remainder and then transducing the remainder with a nucleic acid encoding the CAR, as required by claim 1 and all of the claims.

Lock
Lock teaches a clinically applicable, automated process for preparing chimeric antigen receptor (CAR) T cells that are useful for treating hematological cancers.  E.g., Abstract, Figure 1, and page 922 “The produced gene-engineered T cells are effective in vivo”.  The process utilizes leukapheresis (i.e., apheresis) samples (page 915, left column, second full paragraph) from a patient diagnosed with a hematological cancer (page 917-918, bridging paragraph and Table 1).  As illustrated in Figure 1, the sample is positively selected for CD4 and CD8 T cells, then the positively selected cells (i.e., the remainder) are transduced with a CAR specific for an antigen on the hematopoietic cancer via lentiviral transfection.  (Relevant to all claims, especially claim 1.)  
Lock teaches activating the cells prior to transduction with the CAR.  E.g., Figure 1.  The activation step comprises contacting the cells with “TransAct™ Nanomatrix” (Figure 1), which is a commercial product that contains both anti-CD3 and anti-CD28 antibodies.  (Relevant especially to claim 4.)
The transduced cells are then cultured and expanded for 12 days.  Figure 1.  (Relevant especially to claim 6.)
The culture process also results in the depletion of monocytes, which are CD14-expressing cells.  Page 918, 1st column, lines 10-11; page 920, 1st full paragraph.  (Relevant to claim 15.)
At least 50% of the cells in the remainder comprised PBMC’s since the majority of the cells were T cells, NK cells, or NKT cells.  Page 918, 1st column, lines 6-10.  (Relevant to claim 17.)
 Lock shows that the process was effective to produce GMP-compliant CAR T cells that are specific for CD20 but makes clear the process can be applied to the preparation of CAR T expressing other specificities for treating various hematological malignancies and that the process is an improvement in that it works independently of the starting material.  E.g., “Discussion” on pages 922-924.  However, as discussed on page 920, patient material samples can have an increased frequency of NK and NKT cells, both of which express the marker CD56.  And even though the culture process reduced those numbers, T cell purity remained reduced for patient-derived samples relative to healthy donor samples in the final cell product.  (Particularly relevant to claim 1.)

Allen
Similar to Lock, Allen reviews the feasibility of collecting adequate numbers of CD3+ T cells from patient samples by leukapheresis for use in generating CAR T cells for therapy and the risk factors for inadequate collection of patient-derived CD3 T cells.  E.g., Abstract.  Results from clinical trials of CAR T cell therapy of B cell leukemias and lymphomas targeting the antigens CD19 and CD22, respectively, were reviewed.  E.g., 1134, “Patients”.  
Allen reports that all patients with NK-cell fractions of more than 40% yielded fewer than the target number of CD3+ cells. Figure 2B and page 1137, bridging paragraph “Risk factors for low CD3+ cell collections”; see also the discussion on page 1139.  High proportions of blasts were also associated with lower CD3+ collections.  Page 1139, 2nd column, 2nd paragraph.  Allen teaches that more rigorous methods of lymphocyte enrichment should be explored, including depletion of myeloid cells (CD14+).  Page 1139, 2nd column, 3rd paragraph.  Allen also notes that “[b]etter enrichment of PBMNC concentrates for T cell may reduce the incidence of manufacturing failures particularly for PBMNC concentrates with low quantities of CD3+ cells and large quantities of contaminating cells.  Id.  Allen therefore provides motivation to reduce the numbers of both CD56+ NK cell and tumor blasts from apheresis samples so that CD3+ T cell numbers can be enhanced and the number of manufacturing failures for CAR T cell therapies reduced.  (Relevant to claim 1 but also particularly relevant to claims 15-17.)

Thokala
Thokala also teaches the use of CAR T cells to treat various hematological cancer.  E.g., Abstract, [0015], [0145].  According to Thokala, CD123 is a suitable target in AML because most patients have blasts that express CD123 and CD123 is also expressed on leukemic stem cells.  E.g., [0180].  In one embodiment, Thokala introduces an anti-CD123 CAR into PBMC (peripheral blood mononuclear cells) that Thokala first depletes of CD56+ NK cells.  E.g. [0151].  At [0194], Thokala uses FICOLL-PAQUE™ to isolate peripheral blood mononuclear cells by density gradient separation.  And at [0198], Thokala teaches that CD56-mediated depletion of NK cells can be carried out with commercially available beads.  (Relevant to claim 1 and all claims, but especially claims 1-3 and 15-17.)

In view of the combined teachings of the references, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to deplete CD56-expressing NK and NKT cells as well as leukemic blasts from apheresis samples of patients with a hematological cancer prior to transducing the cells with a CAR.  Lock and Allen report that CD56-expressing NK cells are associated with reduced recovery of CD3 T cells needed for successful CAR T cell manufacturing.  Thokala demonstrates depletion of CD56-expressing NK cells from CD123 CAR T cell cultures using a commercial anti-CD56 reagent that would have been adaptable to various CAR T cell production protocols, including the clinically relevant approaches of Lock and Allen.  Both Forman and Thokala teach that targeting CD123 on AML cells as well as other types of hematological malignancies using CD123 CAR T cells provided an attractive alternative therapy for CD123-expressing malignancies.  And while claim 1 recites that the CD56-expressing cells are depleted from the apheresis sample before the cells are transduced, and claim 2 requires that cells in the remainder are then further fractionated using, in claim 3, a density-based separation medium, the ordering of the steps and use of density-based fractioning would have been obvious to one of ordinary skill in the art prior to the effective filing date, particularly to remove the CD56 cells before introducing the remainder into the closed clinical cell manufacturing system of Lock.  
Regarding claims 15 and 16, when the CAR was a CD123CAR as taught by Forman and Thokala, the leukemic blasts of the AML express CD123.  Accordingly, depletion with an anti-CD123 antibody from the apheresis sample would also have been obvious to one of ordinary skill in the art in view of the teachings of Thokala that AML blasts express CD123.  In addition, Allen and Lock both teach depleting CD14-expressing monocytes from CAR T cell cultures.  And as evidenced by Lock and Allen, because CAR T therapy required large numbers of CD3+ T cells, which are peripheral blood mononuclear cells, the ordinary artisan would have been motivated to deplete undesired cell types so that the remainder would have been more than 50% PBMCs.  
For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  



Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643